Tom Glaze, Justice, concurring. I agree with the majority that the trial court’s recitation into the record of appellant’s expressed waiver meets the requirement of Ark. Stat. Ann. § 34-1207.1 (Supp. 1985). I also believe appellant’s argument must be rejected because he invited error. It is well settled that, under the doctrine of invited error, appellant may not complain on appeal of an erroneous action of a trial court if he had induced or acquiesced in that action. See Missouri Pacific Railroad Co. v. Gilbert, 206 Ark. 683, 178 S.W.2d 73 (1944); Kansas City Southern Railroad Co. v. Burton, 122 Ark. 297, 183 S.W.2d 189 (1916) and J. I. Case Co. v. Seabaugh, 10 Ark. App. 186, 662 S.W.2d 193 (1983). While the appellant and his attorney were before the court, they were aware the judge understood that appellant would waive corroboration of grounds and that the waiver would be reduced to writing to be contained in the parties’ decree. Knowing of the judge’s expressed understanding and treatment of appellant’s waiver, appellant now tries to take advantage of the court’s having granted the parties’ divorce by signing a decree which failed to include or reflect that waiver. Because I believe the appellant induced or, at the very least, acquiesced in the court’s error, I would reverse the court of appeals and affirm the trial court.